Weldon, J.,
delivered the opinion of the court:
The claimant alleges that on the 10th of June, 1881, he completed the four years’ course of instruction at the United .States Naval Academy, graduated therefrom as a cadet midshipman, and entered into active service. That on the 30th of June, 1883, after two years’ active service at sea, he completed his graduation as a midshipman¡ from that time until June 26, 1883, he was entitled as midshipman on waiting orders to pay at the rate of $600 per annum, and from the 26th of June to compensation at $800 per annum and rations.
It is then alleged for the services thus rendered, on the 1st day of July, 1888, he was entitled to the sum of $4,733.66, that he has been paid the sum of $950, leaving a balance of $3,783.66, and for that amount this suit is prosecuted.
The findings show in substance the following state of facts : The petitioner was appointed cadet-midshipman in September, 1877, at the Naval Academy, pursued a course of study of four years, and received a certificate to that effect on the 10th of June, 1881.
On the 2d of June, 1881, he was detached from said Academy and ordered home on waiting orders. On the 25th of August, 1881, he was ordered to sea, served on the Pensacola until the 14th day of March, 1883, when he was detached from the same and ordered to report to Annapolis for examination. He passed his final examination under said order, and on the 23d of June, 1883, an order was issued detaching him from said Academy and ordering him home. On the 26th of June, 1883, an order *61was issued discharging him from the service, and since the date of said order he has not been required to perform any duty.
This case presents the same questions determined in the Harmon Case (23 C. Cls. E.., 406). In that case all the questions were most elaborately discussed, both in the trial and on a motion for a rehearing, and are examined at some considerable length in the opinion.
The case of Orambs (23 C. Cls. R., 420) may be cited to sustain the doctrine announced in Harmon’s Case.
The judgment of the court is that the petition be dismissed.